MEMORANDUM **
Hazem Abbas Mohamed Elsharkawi, a native and citizen of Egypt, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing an appeal from an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Lolong v. Gonzales, 484 F.3d 1173, 1178 (9th Cir.2007) (en banc), and we deny the petition for review.
The BIA affirmed the IJ’s denial of El-sharkawi’s asylum application as time-barred. Elsharkawi does not challenge this finding in his opening brief.
Substantial evidence supports the agency’s determination that Elshar-kawi failed to establish that the detention and interrogation he suffered rose to the level of persecution. See Prasad, v. INS, 47 F.3d 336, 339-40 (9th Cir.1995) (no past persecution where the petitioner was arrested once, detained for four to six hours and beaten). Substantial evidence also *958supports the BIA’s finding that Elshar-kawi has not demonstrated a clear probability that he will be targeted for future persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir.2003). Therefore, Elsharkawi’s withholding of removal claim fails.
Substantial evidence further supports the agency’s decision that Elsharkawi failed to establish a CAT claim, because he failed to show that it was more likely than not that he would be tortured if he returned to Egypt. See Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir.2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 363.